Citation Nr: 0735192	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  04-38 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for torn 
medial meniscus of the left knee, status post arthroscopic 
partial meniscectomy.  

2.  Entitlement to service connection for right ear hearing 
loss.  

3.  Entitlement to service connection for left ear hearing 
loss.

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1987 to January 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), that denied a rating in 
excess of 10 percent for torn medial meniscus of the left 
knee, status post arthroscopic partial meniscectomy with 
traumatic arthritis.  In February 2005, the veteran testified 
at a personal hearing before RO personnel.  A copy of the 
transcript of that hearing is of record.  In March 2005, the 
RO granted a separate 10 percent rating for traumatic 
arthritis of the left knee.

The issues of entitlement to service connection for left ear 
hearing loss and tinnitus, addressed in the REMAND portion of 
the decision below, are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence demonstrates the veteran's service-connected 
torn medial meniscus of the left knee, status post 
arthroscopic partial meniscectomy is presently manifested by 
no more than symptomatic removal of semilunar cartilage with 
evidence of pain, slight instability, and leg motion from 0 
to 140 degrees, including as a result of pain.

3.  The evidence does not demonstrate a right hearing loss 
disability was manifest during active service, was manifest 
within the first post-service year, or developed as a result 
of an established event, injury, or disease during active 
service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
torn medial meniscus of the left knee, status post 
arthroscopic partial meniscectomy have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5259 (2007).

2.  Right ear hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.398, 3.307. 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in March 2004.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Adequate opportunities to submit evidence and request 
assistance have been provided.  

Consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the RO ideally should have sent notice which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) with regard to effective 
dates and disability ratings.  It did not do so.  To the 
extent that there is any perceived technically inadequate 
notice, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  The 
veteran has been thoroughly informed consistent with 
controlling law, and has not indicated he has any additional 
evidence.  As the Board concludes below that the 
preponderance of the evidence is against the claims, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot.  Moreover, 
any failure in the timing of VCAA notice by the RO 
constituted harmless error.  See also Conway v. Principi, 353 
F.3d 1369, 1374 (2004).  There has been no prejudicial error 
in the duty to inform the veteran.  See Sanders v. Nicholson, 
No. 06-7001 (Fed. Cir. May 16, 2007) and Simmons v. 
Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Moreover, the Board notes that all medical records 
identified by the veteran have been sought.  The veteran has 
been afforded VA examinations.  Thus, the Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  No additional assistance or 
notification to the appellant is required based on the facts 
of the instant case.



Increased Rating - Torn medial meniscus of the left knee, 
status post arthroscopic partial meniscectomy

Factual Background

The veteran injured his left knee during a snow skiing 
accident in service in 1988.  He underwent arthroscopic 
procedures and partial resection of a torn meniscus.  VA 
examination in June 1990 included an X-ray report that showed 
a normal left knee.  On the basis of the inservice left knee 
injury and the results of the June 1990 VA medical 
examination, service connection for residuals of the torn 
left meniscus with repair was granted, and a 10 percent 
rating was awarded.   

In January 2004, the veteran sought an increased rating for 
his service-connected left knee disability.  He claimed that 
symptoms had worsened, and that the knee was now extremely 
sore and painful, particularly with weather changes.  He 
noted his doctor, Dr. Finley, told him he was getting 
arthritis in the left knee.  

The veteran was afforded a VA orthopedic examination for the 
left knee in March 2004.  He reported increased pain and 
aching with use and with weather changes.  He noted 
occasional swelling with sudden turns or twists, which 
requires icing.  He reported no assistive devices or braces.  
He was currently working at the post office.  Walking on hard 
surfaces was difficult, and this was required in his job.  
Physical examination revealed full range of motion of 0 to 
140 degrees, with pain at extreme flexion.  There was no 
effusion.  He had mild mediolateral joint line tenderness as 
well as pain on patellofemoral grind, pain at the inferior 
pole of the patella and mild patellofemoral crepitation.  The 
knee was stable on examination, according to the examiner.  
The impression was residual left anterior cruciate ligament 
tear and meniscus tear status post meniscectomy and anterior 
cruciate ligament reconstruction with disabilities as 
described above.  The range of motion was additionally 
limited by pain, especially with repetitive use.  The 
greatest functional impact was pain.  The examiner estimated 
the extent of range of motion additionally limits him 15 
degrees with repetitive use.  Left knee X-rays showed 
surgical screw for anterior cruciate ligament injury repair 
and mild degenerative change.  

At his RO hearing in February 2005, the veteran testified 
that the pain in his knee had worsened, and that the it made 
his job at the post office difficult because he had to work 
on hard floors all day.  He reported that he had pain and 
swelling, and that the knee has given way unexpectedly.  In a 
statement dated in February 2005, Dr. Finley explained that 
the veteran was described a left knee brace to increase 
stability of the left knee.  Dr. Finley noted the veteran had 
had persistent left knee instability from anterior cruciate 
ligament injury and surgical repair in 1992.  Dr. Finley 
reported the veteran still had significant instability and 
giving way symptoms in spite of that surgery.  

In March 2005, the RO granted a separate 10 percent rating 
for left knee traumatic arthritis.  The veteran has continued 
his appeal seeking a higher rating for torn medial meniscus 
of the left knee, status post arthroscopic partial 
meniscectomy.  

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

When the RO granted a separate 10 percent rating for 
arthritis of the left knee, it rated that disability under 
Diagnostic Code 5010, based on painful motion and X-ray 
findings of arthritis, as noted by Dr. Finley.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2007).  The 
manifestations of left knee pain and arthritis will not be 
considered in evaluation the other residuals of meniscal tear 
still on appeal.  See 38 C.F.R. § 4.14.  

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007)

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2007)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007)


526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007)

526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2007)

 
38 C.F.R. § 4.71, Plate II (2007)

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under  38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2007).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2007).

The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

Based upon the evidence of record, the Board finds the 
veteran's service-connected torn medial meniscus of the left 
knee, status post arthroscopic partial meniscectomy are 
presently manifested by symptomatic removal of semilunar 
cartilage with evidence of pain, and passive leg motion from 
0 to 140 degrees, with a limitation of about 15 degrees lost 
due to pain, including as a result of pain and dysfunction.  
There is no evidence of any recurrent subluxation nor 
dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint.  While Dr. Finley 
reports persistent instability, there is no evidence of more 
than slight instability on examination in March 2004.  This 
findings is consistent with the other medical evidence of 
record.  The March 2004 VA examination findings of no 
instability are considered to be persuasive.  The examiner is 
shown to have conducted a thorough examination of the veteran 
and review of the claims file.  The Board further finds the 
service-connected disorder is appropriately rated under the 
criteria for diagnostic code 5259.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

Although the evidence shows the veteran has X-ray evidence of 
arthritis to the left knee joint, this is rated under another 
Diagnostic Code not the subject to of this appeal.  See 
38 C.F.R. § 4.14.  The evidence of record demonstrates, 
however, that the veteran's primary symptom and left knee 
impairment for the rating under Diagnostic Code 5259 has been 
painful motion.  Therefore, entitlement to a rating in excess 
of 10 percent for the residuals of a left knee injury is not 
warranted.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's service-connected left 
knee disability on appeal is adequately rated under the 
available schedular criteria.  He has consistently reported 
that, although he has pain, he has been able to continue his 
employment at the postal service.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).  The 
preponderance of the evidence is against the veteran's claim.

Service connection for hearing loss of the right ear

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  In addition, service connection for 
certain chronic diseases such as sensorineural hearing loss 
may be established based upon a legal "presumption" by 
showing that the disease manifested to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1112, 1137 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Federal Circuit has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2007).

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service. 
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Even if a veteran does not have a hearing loss disability for 
VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service. Id. at 158.  
The threshold for normal hearing is 0 to 20 decibels.  Id. at 
157.

On several occasions during service, the veteran was afforded 
audiometric evaluations of his hearing.  The results are as 
follows:


HERTZ
Date
Ear
500
1000
2000
3000
4000
Pre-
enlistment
March 1987
RIGHT
0
0
0
0
0

LEFT
0
0
5
10
15
Enlistment
May 1987
RIGHT
5
0
-5
0
5

LEFT
10
5
0
5
10
February 
1988
RIGHT
5
0
-5
0
5

LEFT
10
5
0
5
10
August 17, 
1989
RIGHT
15
5
0
5
10

LEFT
10
15
10
15
25
August 18, 
1989
RIGHT
10
10
0
0
10

LEFT
15
15
10
15
15

In May 1988, in association with the hearing conservation 
program, the veteran received a set of ear plugs for hearing 
conservation.  

In a May 1989 questionnaire, the veteran reported that he had 
not experienced any defective hearing.  

On August 17, 1989, following examination, he was advised 
that he had a threshold shift in his hearing compared to 
previous assessments.  He was advised to have 15 hours of 
noise free time prior to retesting.  

Following retest on August 18, 1989, the examiner concluded 
there was no significant threshold shift between results in 
1987 and those in 1989.  The veteran was counseled and 
returned to duty, and recommended to retest in 12 months.  He 
was assigned to the USS Stark at that time.  The veteran was 
separated from service based on medical Board proceedings, 
and there are no other treatment or examination records 
related to his hearing in service.  

Following service, the veteran underwent VA exanimation in 
July 1990.  The examination included a finding of normal 
hearing.  The Board notes that this examination was 
approximately one year from the date of the August 1989 
audiogram in service.  

On VA audiology evaluation in July 2004, pure tone 
thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
AVG
RIGHT
20
20
25
20
25
22.5
LEFT
15
15
10
30
45
25

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.

The examiner noted that neither the claims folder nor the 
medical records were available for review.  It was noted that 
the veteran reported noise exposure in service on board ship 
as he worked with a needle gun and grinding.  He reported 
that since service he had worked for the postal service.  The 
veteran reported a main complaint of tinnitus in the left 
ear.  

The diagnoses included hearing essentially within normal 
limits, but there was a high frequency sensorineural hearing 
loss in the left ear.  The veteran reported that this was 
documented at the time he left service.  As no documentation 
to that effect was present for the examiner to review, she 
noted that no further recommendations could be given.  

Based upon the evidence of record, the Board finds a right 
ear hearing loss disability was not manifest during active 
service, manifest within the first post-service year, or 
demonstrated to have developed as a result of an established 
event, injury, or disease during active service.  Neither the 
service medical records nor the current VA examination report 
reflect hearing loss by VA standards, as set forth in 
38 C.F.R. § 3.385.  The March 2004 VA examiner's assessment 
as to essentially normal hearing is consistent with this 
fact.  While the Board does not question the veteran's in-
service exposure to noise as described, there is no current 
right ear hearing loss, thus there is no current disability.  
Therefore, entitlement to service connection for right ear 
hearing loss is not warranted.  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to a rating in excess of 10 percent for the torn 
medial meniscus of the left knee, status post arthroscopic 
partial meniscectomy is denied.

Service connection for right ear hearing loss is denied.  




REMAND

The veteran asserts that his present hearing loss was 
incurred as a result of noise exposure in his naval duties 
dealing with aircraft.  In personal hearing testimony he 
stated his belief that his hearing loss was related to having 
been exposed to such noise.  He noted that he had been told 
he had a threshold shift while he was serving on the USS 
Stark.  

The veteran's left ear meets the requirements for hearing 
loss set forth at 38 C.F.R. § 3.385 based on the 2004 VA 
examination results.  As such, a determination must be made 
as to whether the current hearing disorder is related to 
service.  He also has current findings of tinnitus.  
Considering the duty to assist set forth at 38 C.F.R. 
§ 3.159, the Board finds that the veteran should be afforded 
an examination in which the examiner reviews the claims 
folder and renders opinions as to whether the current left 
ear hearing loss and tinnitus, described as primarily in the 
left ear, are likely related to the described in-service 
acoustic trauma in service.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
VA audiology examination, the examiner 
should render an opinion as to the 
whether there is at least a 50 percent 
probability or greater (at least as 
likely as not) that he has current left 
ear hearing loss and or tinnitus as a 
result of acoustic trauma in active 
service.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report. 

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

3.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the veteran should 
be furnished a supplemental statement of 
the case and be afforded the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


